Citation Nr: 1811979	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-25 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served in the United States Army from March 1970 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans' Law Judge at a March 2016 videoconference hearing, and a transcript of this hearing is of record.  

In June 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran VA medical examinations.  The action specified in the June 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's cervical spine disability did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112 (2012 ); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The Veteran is seeking entitlement to service connection for a cervical spine disability, claimed as a cervical fracture.

The Veteran's available service treatment records are negative for any injury to the cervical spine, to include a cervical fracture, or any complaints of cervical pain.  The Veteran's separation physical is negative for any noted disability of the neck or cervical spine.

Post-service, there is no objective evidence of cervical spine disability within one year of service.  A December 1971 VA examination noted lumbosacral strain, but no disability of the neck or cervical spine was noted or reported by the Veteran.  

In November 2014, the Veteran submitted a Disability Benefits Questionnaire completed by a private physician, Dr. D.M., who diagnosed mechanical cervical pain syndrome and noted that he had been treating the Veteran for this condition for approximately twenty years.  However, Dr. D.M. did not review the Veteran's claims folder or offer an opinion concerning the etiology of the Veteran's cervical spine disability.  In an August 2014, statement, Dr. D.M. noted that he had treated the Veteran for cervical pain for more than twenty years and that his symptoms had progressed over that time.  He stated that "I think it is reasonable based on your history that these symptoms are the result of an injury suffered while on active duty in 1970."  However, it appears that this opinion was based solely on the Veteran's self-report and not a review of the Veteran's claims folder, including service treatment records, which do not show any injury to the neck or cervical spine.

At his March 2016 hearing, the Veteran did not describe any in-service injury to his neck, but claimed that in 1990 he fell at work, injuring his neck and shoulder, a fall he attributed to a low back condition he believes is related to service.  

At an August 2016 VA examination, the Veteran was diagnosed with myofascial syndrome and cervical arthropathy/spondylosis and degenerative disc disease without clinical evidence of radiculopathy.  No clinical evidence of a fracture was noted on radiographs nor could the examiner find any evidence of a past fracture documented in the available medical records.  The examiner opined that it is less likely than not the Veteran's current cervical spine disability was due to his lumbar spine disability, noting that the Veteran's fall could have occurred with or without his military service and attributing his current condition to his reported post-service fall, aging, and genetic predisposition.

Based on the above evidence, entitlement to service connection for a cervical spine disability is not warranted.  There is no evidence of any injury to the neck or cervical spine in service, so entitlement to service connection on a direct basis cannot be granted.  There is no x-ray evidence showing arthritis of the cervical spine in the first post-service year.  As such, presumptive service connection is not warranted.  

Additionally, the preponderance of the evidence weighs against a finding that the Veteran's cervical spine disability was caused or aggravated by his service connection lumbar strain.  Although the Veteran has suggested that he fell and injured his neck in 1990 because of his service connected low back problems, he has not presented any medical evidence to support this claim.  A VA examiner in August 2016 opined that the Veteran's fall would have occurred regardless of his lumbar spine condition and the Veteran has not submitted any contrary medical opinion.  The only medical opinion submitted by the Veteran, prepared by Dr. D.M., attributed the Veteran's cervical spine disability to an in-service injury, but was not based on any review of the Veteran's claims folder and the Veteran himself does not seem to be claiming that any injury to the neck or cervical spine occurred in service.  Thus, Dr. D.M.'s opinion is without any probative value in determining the etiology of the Veteran's current cervical spine disability.  

Regardless of the sincerity of the Veteran's belief that his current cervical spine condition is somehow related to his service connected lumbar strain, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has degenerative disc disease of the cervical spine due to his lumbar strain in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that the causes of degenerative disc disease are complex and are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the VA examiner's opinion.

For all the above reasons, entitlement to service connection for a cervical spine disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017). 


ORDER

Entitlement to service connection for a cervical spine disability is denied.  




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


